BILL OF COSTS

             TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                     No. 06-14-00048-CV

                                 Heritage Constructors, Inc.

                                                 v.

                 Chrietzberg Electric, Inc., and Richard Marc Chrietzberg

            (No. 12C0591-202 IN 202ND DISTRICT COURT OF BOWIE COUNTY)


TYPE OF FEE                     CHARGES          PAID      BY
MOTION FEE                              $10.00   E-PAID    JEFFERY C LEWIS
MOTION FEE                              $10.00   E-PAID    JON BECK
REPORTER'S RECORD                    $4,680.00   PAID      APPELLANT
SUPPLEMENTAL CLERK'S RECORD            $919.00   PAID      DUNN, NUTTER & MORGAN, LLP
CLERK'S RECORD                         $150.00   PAID      ATCHLEY RUSSELL FIRM
INDIGENT                                $25.00   E-PAID    WINFORD L. DUNN
FILING                                 $100.00   E-PAID    WINFORD L. DUNN
SUPREME COURT CHAPTER 51 FEE            $50.00   E-PAID    WINFORD L. DUNN
STATEWIDE EFILING FEE                   $20.00   E-PAID    WINFORD L. DUNN
INDIGENT                                $25.00   E-PAID    JEFFERY C LEWIS
FILING                                 $100.00   E-PAID    JEFFERY C LEWIS
SUPREME COURT CHAPTER 51 FEE            $50.00   E-PAID    JEFFERY C LEWIS
STATEWIDE EFILING FEE                   $20.00   E-PAID    JEFFERY C LEWIS


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE
OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost
bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the
charges and payments, in the above numbered and styled cause, as the same appears of
record in this office.

                                                          IN      TESTIMONY         WHEREOF,
                                                          witness my hand and the Seal of the
                                                          COURT OF APPEALS for the Sixth
                                                          District of Texas, this May 21, 2015.

                                                          DEBRA AUTREY, CLERK



                                                          By ___________________________
                                                                                     Deputy